Cite as 2014 Ark. 161



                  SUPREME COURT OF ARKANSAS
                                               No. cv-14-173


ROBERT DICKINSON, AND PAMELA                                opinion Delivered   April 10, 2014
DICKINSON, ON BEHALF OF
THEMSELVES AND ALL RESIDENTS                                REQUEST TO CERTIFY QUESTION
OF ARKANSAS THAT ARE                                        OF LAW FROM THE UNITED
SIMILARLY SITUATED                                          STATES DISTRICT COURT FOR
                   PETITIONERS                              THE EASTERN DISTRICT OF
                                                            ARKANSAS



SUN TRUST MORTGAGE, INC., AND
FEDERAL NATIONAL MORTGAGE
ASSOCIATION
                RESPONDENTS



                                               PER CURIAM


        In accordancc r,vith sectioll2(D)(3) ofamcndnrent 80 to the Arkansas Constitution
                                                                                          ancl

Rule 6-8 of thc Rulcs of thc Suprenrc Court ancl Court o[Appcals of the State ofArkalsas,

the Hotlorable Briarl S- Miller of the Urritcd Statcs l)istricr Courr fbr the Eastern
                                                                                      l)istrict         of
Arkansas flled a rrlotior) artd certification orcler        with otrr clcrk or-r March 17,2014. Thc
certifyirre cotlrt rcqtlests that we answer a question o[          la'uv   that nray be deternrinative of   a


cause r-rorv pcndins irr   thc ccrrifying court, and it appcars to thc certiE/ing court that therc          is

no controlline precerient     ir-r tl're decisions   of the Arkansas Suprente Court.

       After a revierv of thc certi$ring court's analysis ancl cxplanation of the rreed for this

court to atlswer the qucstioll of law presently pending in thar collrt, we accept certification
                                           Cite as 2014 Ark. 161


of the following question,        as   herein formulated:

          Whether the Federal National Mortgage Association satisfies the Statutory Foreclosure
          Act's authorized-to-do-business requirement, Ark. Code Ann. $ 18-50-1 17, under 12
          U.S.C. S 1716 et seq., or other federal laws, or must the Federal National Mortgage
          Association satisfy Ark. Code Ann. $ 18-50-1 17 by obtaining a certificate of authoriry
          in Arkansas prior to statutorily foreclosing on properry in Arkansas?

          This per curiam order constitutes notice of our acceptance of the certification of the

question of       law. For purposes of the pending proceeding in this court, the following
requirements are imposed:

          A-    Time limits will be calculated from the date of this per curiam order accepting

certification. The plaintifit in the underlying action, Robert Dickinson and pamela

Dickinson, on behalfof themselves and all residents ofArkansas that are similarly situated,
                                                                                            are

designated the moving parties and          will be denoted   as    the "Petitioners," and their brief is due

thirry   days   fronl the date of this per curianr; the clefendants, Sun Trust Mortgage, Inc., and

Fedcral Narional Mortgage Association,            will be clenotecl        as   the "l\esponclents,,,ar-rcl their

bricfi   is due   thirry days after the filingof Petitioncrs'brief. I)eritiorers nray filc a reply brief

rvithi, fiftee, days after Respo,de,ts' briefi       arc frlecl.

         B. The briefi    shall comply    with this court's mles     as   in other    cases   cxccpr lor thc brief3'

corrtent. Only the following itenrs required in Ark. Sup. Ct.                   l{.   a-2(a) shall bc i,cl,clcd:

         (3) I'}oint on appeal which shall corrcsponcl to thc cerrifiecl quesriop of law to be
         answered in the federal district collrt's ccrtiflcation ordcr.

         (4) Table of authorities.

         (6) Statenrent of the case which shall correspond to the facts relevanr ro rhe certiflecl
         qttestion of law as stated in the Gderal district colrrt's certification ordcr.



                                                                                                      cv-1 1-173
                                     Cite as 2014 Ark. 161


       (7) Argument.

       (8) Addendum.

       (9) Cover for briefr.

       C. Oral   argument will be permitted only ifthis court concludes that it will be helpful

for presentation of the issue.

       D. Ark.   Sup.   ct. R. 4-6 with respect to amicus curiae brie6 will apply.
       E. This matter will be processed as any case on appeal.

       F. Rule XIV ofthe Rules GoverningAdmission to the Bar shall apply to the artorneys

for the Petitioner and the Respondents.

       Punuant to Arkansas Supreme Court Rule 6-S(d), we request that the parties include

in an addendum the following pleadings: the complaint; the answer, if any; the motion to

dismiss; and any responses, replies, and briefi   in support thereof In addition, if the parties

believe that any additional pleadings will be useful to our understanding of the legal issues

presented in this certified qLrestion, those pleadings should be included as well.

       Certifi ed qlrestion accepted.




                                                                                     cv-14-173